Citation Nr: 0838568	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  07-28 561	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement for service connection for urinary bladder 
cancer.



ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel




INTRODUCTION

The appellant was on active duty for training from September 
1959 to March 1960.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in March 2006 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

In November 2007, the veteran submitted additional evidence 
to Board without waiving the right to have the evidence 
initially considered by the RO. 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

The appellant asserts that his urinary bladder cancer is due 
to occupational exposure to ionizing radiation and mustard 
gas at the U.S. Army Chemical School at Fort McClellan, 
Alabama.

Service personnel records disclose that the appellant 
attended the Chemical Officers Basic Course at the U.S. Army 
Chemical Corps School, at Fort McClellan, Alabama. 

Private medical records disclose that urinary bladder cancer 
was diagnosed in 2003. 

The appellant states his duties during service exposed him to 
ionizing radiation, which included calibrating Geiger 
counters, surveying radioactive contamination, flyover 
surveys of fields contaminated with radioactive materials, 
plotting fallout patterns from nuclear weapons testing, and 
involvement in a PLUCON alert for a radioactive material 
accident, all of which required the wearing of a radioactive 
dosimeter badge. 

In November 2005, the Department of the Army reported that 
there was no record of occupational exposure to ionizing 
radiation pertaining to the appellant. 

As for exposure to mustard gas, the appellant asserts that 
mustard gas was applied to his left forearm to demonstrate 
the effects on the body and he has a scar at the site where 
the chemical was applied.  He has submitted a copy of an 
unofficial record, dated in September 1959, with the logo of 
the U.S. Army Chemical School at Fort McClellan, Alabama, 
pertaining to the application by drop of a blistering agent. 

In November 2005, the Department of the Army reported that 
there was no record of exposure to mustard gas testing.

Although the initial requests for relevant Federal records 
yielded no official documentation of occupational exposure to 
either ionizing radiation or mustard gas, VA will make as 
many requests as are necessary to obtain relevant records 
from a Federal department or agency unless VA concludes that 
the records sought do not exist or that further efforts to 
obtain those records would be futile. 

In this case, the appellant has provided enough information 
to warrant a second request for relevant records to 
substantiate his claim.  

Accordingly under the duty to assist, 38 C.F.R. 
§ 3.159(c)(2), the case is REMANDED for the following action:

1. Send a request directly to the U.S. 
Army Chemical School at Fort McClellan, 
Alabama, for any information on the use 
of radioactive materials or vesicant 
agents, including any information on 
whether a small amount of a blistering 
or vesicant agent was 


applied to the arms of students to 
demonstrate the effect on the body, in 
the Chemical Officers Basic Course, 
during the period from September 1959 
to December 1959  

2. Although the current official record 
does not establish exposure to ionizing 
radiation, the information in the 
veteran's service records is consistent 
with such exposure as claimed and the 
veteran is claiming service connection 
for a radiogenic disease, that is, 
urinary bladder cancer, for these 
reasons, the claim must be referred to 
the Under Secretary for Benefits for 
further consideration in accordance 
with 38 C.F.R. § 3.311(c). 

3. After the development requested has 
been completed, adjudicate the claim.  
If the benefit sought remains denied, 
furnish the veteran a supplemental 
statement of the case and return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
George E. Guido, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




